—In a proceeding pursuant to CPL 540.30, arising out of a criminal action, for the remission of a forfeiture of bail, the People appeal from an order of the County Court, Rockland County (Nelson, J.), dated December 5, 1996, which granted the respondents’ motion for remission of the forfeited bail.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the County Court’s determination to remit the forfeited bail was a proper exercise of its discretion (see, People v Scalise, 105 AD2d 869). Remission may be granted in exceptional circumstances where, as here, the indemnitors will suffer such “ 'extreme hardship’ ” as “ 'will cause destitution to a family, deprive children of support and education, or creditors of their just debts’ ” (People v Fiannaca, 306 NY 513, 517; see, People v Stuyvesant Ins. Co., 24 AD2d 990).
The appellant’s remaining contentions are without merit. Miller, J. P., Ritter, Altman and Krausman, JJ., concur.